DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (U.S. Publication 2015/0337765), hereinafter “Yamazaki”.
Regarding claim 1, Yamazaki discloses a mixture formation unit (22) comprising: a base body in which an intake channel section (4) is formed (shown in figure 8); said base body having a first end side (right end side of the carburetor 22 in figure 8) and a second end side (left end side of the carburetor 22 in figure 8); said intake channel section extending from said first end side of said base body to said second end side of said base body (shown in figure 8); at least one rectilinearly extending channel (angled 
Regarding claim 2, Yamazaki discloses the mixture formation unit of claim 1, wherein a component (24) of the mixture formation unit is arranged in said at least one rectilinearly extending channel (shown in figure 8, paragraph 105).
Regarding claim 4, Yamazaki discloses the mixture formation unit of claim 2, wherein said component arranged in said at least one rectilinearly extending channel is a fuel nozzle (24, paragraph 105); and, said mixture formation unit has at least one fuel opening (opening for fuel nozzle 24) which opens into said intake channel section and which is formed on said fuel nozzle.
Regarding claim 4, Yamazaki discloses the mixture formation unit of claim 3, wherein said fuel opening is a main fuel opening and said fuel nozzle is a main fuel nozzle (paragraph 105).
Regarding claim 5, Yamazaki discloses the mixture formation unit of claim 3, wherein said fuel nozzle and the channel conjointly define an annular gap (shown in figure 12) which is connected to said fuel opening. Examiner notes that the main nozzle (24) of Yamazaki is very similar to the main nozzle (29) of figure 2 of the present invention. Annular gap (present invention 30) is shown on the main nozzle of Yamazaki.
Regarding claim 6, Yamazaki discloses the mixture formation unit of claim 2, wherein said component (24) includes a check valve. Examiner notes that the main nozzle (24) of Yamazaki is very similar to the main nozzle (29) of figure 2 of the present 
Regarding claim 7, Yamazaki discloses the mixture formation unit of claim 2, wherein said component is a fuel valve. Examiner notes that the main fuel nozzle (24) is a fuel valve. 
Regarding claim 8, Yamazaki discloses the mixture formation unit of claim 1, wherein said at least one rectilinearly extending channel defines a center axis (shown in figure 12); said intake channel section (4) defines an intake channel longitudinal axis; and, said center axis encloses an angle (α) of 0° to 30° with said intake channel longitudinal axis in a section plane which contains said intake channel longitudinal axis and which extends parallel to said center axis (paragraph 106).  Examiner notes that Yamazaki is paragraph 106 mentions that the angle can be between 10° and 35°.
Regarding claim 9, Yamazaki discloses the mixture formation unit of claim 1 further comprising: a throttle element (6); said intake channel section having a venturi section (104, paragraph 120); and, said throttle element being mounted in said base body downstream of said venturi section (paragraph 120 mentions that the venture section is in the intake air passage 4 and the throttle element is downstream of the intake air passage 4).
Regarding claim 10, Yamazaki discloses the mixture formation unit of claim 9, wherein said first end side of the base body is an upstream end side of the base body (mentioned in claim 1 above).
Regarding claim 11, Yamazaki discloses the mixture formation unit of claim 9, wherein said throttle element (6) is a throttle flap (shown in figure 8).

Regarding claim 12, Yamazaki discloses the mixture formation unit of claim 11, further comprising a choke element (32) held in the base body upstream of said throttle flap (6, shown in figure 12, paragraph 118).
Regarding claim 13, Yamazaki discloses the mixture formation unit of claim 9, wherein no partition wall section is arranged in said intake channel section upstream of said throttle element (shown in figure 12).
Regarding claim 15, Yamazaki discloses the mixture formation unit of claim 2, wherein said component is pressed into said at least one rectilinearly extending channel (paragraph 106).
Regarding claim 16, Yamazaki discloses a two stroke engine comprising: an intake channel having an intake channel section; a mixture formation unit having a base body in which said intake channel section is formed; said base body having a first end side and a second end side; said intake channel section extending from said first end side of said base body to said second end side of said base body; said mixture formation unit having at least one rectilinearly extending channel which opens into said intake channel section; said at least one rectilinearly extending channel opening at said first end side of said base body; a cylinder (214) having a combustion chamber (228) formed therein; a crankcase defining a crankcase interior; a crankshaft mounted in said crankcase; a piston (218) configured to drive said crankshaft; said combustion chamber (228) being delimited by said piston; said crankcase interior being connected in an at least one position of said piston to said combustion chamber via at least one transfer channel; said intake channel (4) being divided by a partition wall (12a) downstream of Refer to the rejection of claim 1 for further details since the limitations are similar. Yamazaki’s engine is inherent to have the engine components such as crankcase, piston, transfer channel, crankshaft, etc.
Regarding claim 17, Yamazaki discloses the two stroke engine of claim 16, wherein no partition wall section is provided upstream of a throttle element (6) for subdividing said intake channel section into said mixture channel (16) and said air channel (20, shown in figures 8 and 12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Ohsawa et al. (U.S. Publication 2016/0153346), hereinafter “Ohsawa”.
Regarding claim 14, Yamazaki discloses the same invention substantially as claimed except for a partition wall section arranged upstream of the throttle element.  However, Ohsawa teaches the use of a partition wall section (24) disposed upstream of the throttle element (22) and downstream of the choke valve (20) for the purpose of defining the air passage and the mixture passage when both the throttle valve and the choke valve are fully open (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamazaki by incorporating a partition wall disposed between the throttle valve and the choke valve as taught by Ohsawa for the purpose of defining the air passage and the mixture passage when both the throttle valve and the choke valve are fully open.
	
Regarding claim 18, Yamazaki and Ohsawa disclose the two stroke engine of claim 16 further comprising: a throttle element; and, said partition wall, upstream of said throttle element, includes a partition wall section for subdividing said intake channel section into a mixture channel and an air channel.  Refer to the rejection of claim 14 for more details since the limitations are similar. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	5/7/2021